DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 12/15/2021 has been entered.  Claim 9 has been canceled.  Claims 1-8 and 10-16 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 1-8 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "wherein the ratio (A/B) of the average particle diameter (A) of the organic particles to the thickness (B) of the anti-blocking layer" (emphasis added) in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-8 and 10-16 do not remedy the above and hence are indefinite for the same reasons.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 recites, “wherein the anti-blocking layer has a thickness of 0.2 µm to 100 µm”, however, given that claim 13 depends upon claim 1 which limits the thickness (B) of the anti-blocking layer based upon the claimed average particle diameter (A) of 5.5 µm to 50 µm and claimed ratio (A/B) of 1.5 to 50, i.e. to a thickness of no more than 50 µm/1.5, the range recited in claim 13 contradicts and/or extends the thickness beyond the thickness required by the limitations of claim 1 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US2016/0186009) for generally the reasons recited in the prior office action and discussed further below with respect to the amended claims.
As discussed in the prior office action, Goto discloses a gas barrier film comprising a substrate and a multilayer gas barrier layer formed on one surface of the substrate by applying a plurality of coating layers of a coating liquid containing a polysilazane compound, and a bleed-out preventing layer on the substrate opposite to the surface provided with the gas barrier layer, wherein the bleed-out preventing layer is formed from a (meth)acrylate hard coat agent and 2 to 20 parts by mass of a matting agent (Abstract, Paragraphs 0284-0291); such that the gas barrier layer of polysilazane reads upon the broadly claimed barrier layer is a polysilazane barrier layer, size of about from 0.1 to 5 µm is preferable as the matting agent” (emphasis added) in Paragraph [0290], and thus Goto does not limit the matting agent to inorganic particles only nor does Goto limit the inorganic matting particles to those having an average particle size of 0.1 to 5µm based upon the above recitation from Paragraph [0290], and instead provides a clear teaching and/or suggestion of matting particles having a “preferable” average particle size that includes sizes slightly above 5 µm, given that “about” 0.1 to 5 µm allows for preferred values slightly above 5 µm (see MPEP § 2144.05), and further given that said inorganic particles in such range are “preferable”, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize non-preferred matting particles such as organic matting particles, an obvious species of functionally equivalent matting particles in the art, and/or matting particles having a non-preferred average particle size slightly outside of the “preferable” range which would render the claimed 5.5µm endpoint obvious to one having ordinary skill in the art given that per MPEP § 2144.05, a prima facie
Goto also discloses that the bleed-out preventing layer has a thickness in a range of preferably 1.0 to 10 microns, even more preferably 2 to 7 microns, reading upon the thickness of instant claim 13, and given the above discussion with regards to the average particle size of the matting particles, Goto provides a clear teaching and/or suggestion of a ratio of the average particle diameter/size (A) of the inorganic particles to the thickness (B) of the anti-blocking/matted bleed-out preventing layer falling within the claimed range of 1.5 to 50, and hence the claimed invention as recited in instant claims 1-2 and 13 would have been obvious over the teachings of Goto given the absence of any clear showing of criticality and/or unexpected results with regards to the claimed average particle diameter and ratio thereof with respect to the thickness of the anti-blocking layer.
With regards to instant claims 3 and 16, Goto discloses a polysilazane having a structure reading upon the claimed Formula 1 (Paragraphs 0053-0069), thereby rendering the claimed invention as recited in instant claim 3 obvious over the teachings of Goto.  Further, with regards to instant claim 16, Goto discloses that after forming the plurality of gas barrier layers of polysilazane, the coating is irradiated to conduct a modification treatment whereby a part or all of the polysilazanes contained in the coating layer is converted into silicon oxide, silicon nitride, silicon oxynitride, etc., with particular disclosure of the conversion of Si-N bonds to Si-O bonds as instantly claimed (Abstract, Paragraphs 0120-0122 and 0143-0155), thereby rendering the claimed invention as recited in instant claim 16 obvious over the teachings of Goto.
With regards to instant claim 4, Goto discloses that the thickness per one coating layer of the polysilazane coating is preferably from 0.1 to 1000nm, more preferably 1 to 800nm, and even more preferably 5 to 500nm (Paragraph 0116), with example films containing four layers of 30nm thickness each produced by simultaneous multilayer coating (Examples), thereby 
With regards to instant claim 5, Goto discloses that as a hard coat agent of the bleed-out preventing layer, (meth)acrylate compounds having two or more polymerizable unsaturated groups in a molecule may be utilized, such as those disclosed in Paragraph 0288, reading upon the broadly claimed polyfunctional acrylate unit of instant claim 5 and rendering the claimed invention as recited in instant claim 5 obvious over the teachings of Goto (Paragraphs 0287-0288).
With regards to instant claims 6-8, Goto discloses that examples of the unsaturated organic compound having two or more polymerizable unsaturated groups in a molecule for producing the bleed-out preventing layer include di(meth)acrylate compounds, tri(meth)acrylate compounds, tetra(meth)acrylates reading upon the claimed polyfunctional acrylate unit with tetrafunctionality or less as recited in instant claim 6, as well as hexa(meth)acrylates reading upon the claimed polyfunctional acrylate unit with more than tetrafunctionality as recited in instant claim 6, and given that Goto discloses that a mixture of two or more kinds of the (meth)acrylate compounds and photopolymerizable prepolymers having two or more (meth)acryloyl groups in one molecule (e.g. a polyfunctional acrylate compound) may be utilized to form a cured layer having a three-dimensional network structure by being crosslinked, Goto provides a clear teaching and/or suggestion of utilizing any combination of the recited polymerizable compounds including polyfunctional acrylates with tetrafunctionality or less, e.g. di(meth)acrylate compounds or acrylate prepolymers with two (meth)acryloyl groups in one molecule, in combination with a polyfunctional acrylate with more than tetrafunctionality, e.g. hexa(meth)acrylate compounds, as disclosed by Goto, thereby rendering the invention as recited prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (Paragraphs 0287-0295).  With regards to the claimed weight percentage and weight parts of the polyfunctional acrylate compounds of instant claim 6 as recited in instant claims 7 and 8, respectively, although Goto does not specifically recite a mixture of polyfunctional acrylate compounds in contents with respect to the functionality of the compounds as instantly claimed, given that the level of functionality is a known result-effective variable affecting the degree of crosslinking of the three-dimensional network structure of the cured hardcoat, and thus the hardness and other coating properties of the cured layer, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize routine experimentation to determine the optimum content(s) of the polyfunctional acrylate compounds disclosed by Goto and/or optimum content of the higher functionality compounds to provide the desired crosslink density and hardcoat properties for a particular end use wherein lower contents of the higher functionality compounds, e.g. greater than tetrafunctionality, as instantly claimed would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention thereby rendering instant claims 7-8 obvious over the teachings of Goto.
With regards to instant claims 14 and 15, Goto discloses that the gas barrier film is particularly utilized in an organic EL device, a liquid crystal display (LCD) device, or touch panel, thereby rendering the broadly claimed illuminating device and display device of instant claims 14 and 15, respectively, obvious over the teachings of Goto (Paragraphs 0316-0323 and 0327).
Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US2016/0186009), as applied above to claims 1-8 and 13-16, and in further view of Harada (US2017/0235025).  The teachings of Goto are discussed in detail above, and although the Examiner takes the position that the claimed invention as recited in instant claims 1-8 and 13-16 would have been obvious over the teachings of Goto taken alone given the discussion above with regards to the matting particles having a “preferable” average particle size, it is further noted that Harada discloses an optical barrier film particularly for use with a liquid crystal display, as in the invention taught by Goto, wherein the optical barrier film comprises a matte layer having surface irregularities such that matte layer provides anti-blocking properties between the surface of the matte layer and another member facing therewith and also provides improved scratch prevention properties thereby preventing a reduction in the display performance due to scratches (Entire document, particularly Abstract; Paragraphs 0011-0013).  Harada discloses that the matte layer contains a binder resin and fine particles having an average particle size ranging from 0.5 µm to 10µm in order to obtain a matte layer having appropriate irregularities sufficient o provide anti-blocking properties and improved scratch prevention (Paragraphs 0014 and 0042).  Harada discloses that binder resin of the matte layer is preferably an acrylic resin, as in the invention taught by Goto, and that the fine particles may be inorganic fine particles such as silica, talc, clay, etc., similar to those disclosed by Goto, or may be organic fine particles which are preferred from the standpoint of ease in shape control into the desired type of irregularities for the matte layer (Paragraphs 0039 and 0041).  Harada also discloses that the matte layer has a thickness of preferably 0.5 µm to 30 µm, encompassing the thickness range disclosed by Goto and reading upon the instantly claimed anti-blocking layer thickness, with Examples 3 and 4 comprising organic particles having an average particle size of 6 µm as fine particles in a matte layer having .
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive and/or moot in view of the new grounds of rejection and additional remarks above with regards to Goto.  Specifically, the Applicant argues that Goto teaches that its inorganic particles have an average particle size of about from 0.1 to 5 µm and that accordingly, there is no overlap between the instantly claimed 5.5 µm to 50 µm average particle diameter range and the teachings of Goto, further arguing that allegedly nothing in Goto would have led an ordinarily skilled artisan to utilize particles larger than the upper limit of the average particle size taught in Goto (see last paragraph of page 7 of the response).  However, the Examiner respectfully disagrees and first notes that the “about” recitation of Goto provides a clear teaching and/or suggestion of utilizing a size or diameter slightly higher than 5 µm given that the range of about from 0.1 to 5 µm allows for values slightly above 5 µm (see MPEP § 2144.05), with a 10% variation, e.g. 5.5 µm vs. 5.0 µm, being within the suggested “about” range and/or obvious to one skilled in the art.  Additionally, as discussed in detail above, Goto discloses that said range is “preferable” and thus does not limit the matting particles to said “preferable” range only, and given that nonpreferred teachings of a prior art reference are just as significant as a preferred portion in assessing the patentability of claims (see In re Nehrenberg.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 12/15/2021.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        March 4, 2022